DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
	Applicant’s amendments to the claims of September 15, 2021, in response to the Office Action of April 19, 2021, is acknowledged.

Response to Arguments
	Applicant has amended the claims to require measuring the levels of has-miR-34a-5p and has-miR-200a-3p.  Applicant argues that the prior art does not teach this and the results are advantageous when these are measured.  Applicant’s arguments not rendered moot by the new prior art are addressed below.
	Applicant’s arguments and declarations have been thoroughly considered in their entirety.  The declaration is discussed below and in view of the teachings of Motawi and Rius (i.e., the newly applied applied prior art).
	Motawi et al., “Serum MicroRNAs as Potential Biomarkers for Early Diagnosis of Hepatitis C Virus-Related Hepatocellular Carcinoma in Egyptian Patients,” PLOS ONE September 9, 2015, teaches: serum microRNAs were deregulated in HCC versus controls.  Further, how MiRNAs changed during liver fibrosis progression was explored to determine if they could be a biomarker for liver fibrosis to cirrhosis to HCC.  Serum levels of mature miRNAs were evaluated including has-miR-34a-5p. See p4.  The end point is that “miRNA All studied miRNAs were differentially expressed in serum of HCV related HCC patients versus controls. See p13.  
	Overall, it appears that miRNA-34a-5p is a known biomarker for the progression of liver fibrosis.
	Rius et al., “Resolvin D1 primes the resolution process initiated by calorie restriction in obesity-induced steatohepatitis,” The FASEB Journal, Vol, 28, February 2014, teaches: NAFLD is a frequent sequela of obesity and insulin resistance, culminating in hepatic fibrosis, cirrhosis and HCC. See p836.  NASH is a condition covered by the spectrum of NAFLD.  Below is an analysis of an experimental model of obesity-induced NASH.  



    PNG
    media_image1.png
    498
    940
    media_image1.png
    Greyscale

Livers were shown to have a substantial increase of approximately 50% and up to 60% of mi200a-3p expression.  

	As noted above, Motawi and Rius teaches measuring the levels of (iv) and (v) claimed.  As such, the examiner notes that the only argument presently not moot is that of the showing of allegedly unexpected results.  Specifically, Applicant argues @ par. 19 of the declaration that the combination of biomarkers “work as well or even better than some combinations of three biomarkers…”  Unexpectedly advantageous results means unexpected superior as compared to the closest prior art.  It is not clear if the claimed combination provides better than expected results, especially within the context of the claim as a whole.  The cited prior art makes clear that a subject can be identified as having NASH and NAFLD and/or symptoms relating thereto by measuring each of the claimed biomarkers.  The prior art also teaches administering the claimed treatment to said subject.  The newly cited prior art teach the specific arm involved in the microRNAs that can be used to predict and show an increase in expression in obesity-induced NASH or the progression of liver fibrosis.  These are conditions taught by the prior art to be treated with the claimed agent.  It is not clear how each of these would not provide enough information to a POSA to administer the claimed treatment to those with a liver disorder involving liver fibrosis and steatosis as taught by Darteil. See par. 7.  The declaration does not explain how the data provided are unexpectedly advantageous and how such known biomarker combination adds value other than merely identifying a subject that is already known to be identified and treated with a claimed agent.  Darteil teaches treatment to cure, delay, or slow down the progress of a liver disorder.  The examiner cannot conclude that unexpected results are made clear for the record and a prima facie showing is established.

Status of the Claims
	Claims 20, 21, and 23-25, 27-32, 34-35 are pending. Claims 21, 23-25, and 30-32 are withdrawn for being directed to a non-elected combination of biomarkers.  Claims 20, 27-29, and 34-35 are examined.  	
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 20, 27-29, and 34-35 are rejected under 35 U.S.C. 103 as being unpatentable over Motawi et al., “Serum MicroRNAs as Potential Biomarkers for Early Diagnosis of Hepatitis C Virus-Related Hepatocellular Carcinoma in Egyptian Patients,” PLOS ONE September 9, 2015, in view of Sanal, “Biomarkers in nonalcoholic fatty liver disease- the emperor has no clothes,” March 21, 2015, 21(11):3223-3231, in view of Rius et al., “Resolvin D1 primes the resolution process initiated by calorie restriction in obesity-induced steatohepatitis,” The FASEB Journal, Vol, 28, February 2014, in view of Enomoto et al., “Liver fibrosis markers of nonalcoholic steatohepatitis,” World J Gastroenterol June 28, 2015, in view of Tanwar et al., “Validation of terminal peptide of procollagen III for the detection and assessment of nonalcoholic steatohepatitis in patients with nonalcoholic fatty liver disease,” Hepatology 2013 Jan; 57(1):103-11, and in view of Dartreil et al., (US2012/0252725).
Motawi teaches serum microRNAs were deregulated in HCC versus controls.  Further, how MiRNAs changed during liver fibrosis progression was explored to determine if they could be a biomarker for liver fibrosis to cirrhosis to HCC.  Serum levels of mature miRNAs were evaluated including has-miR-34a-5p. See p4.  The end point is that “miRNA could discriminate HCC from late fibrosis” See subgroups F3-F4.  All studied miRNAs were differentially expressed in serum of HCV related HCC patients versus controls. See p13.  	Motawi does not teach alpha2-macroglobulin as a biomarker.  
	Sanal teaches that a ‘NASHTest’ has been developed that evaluates the alpa-2-macroglobulin levels, among others, as a biomarker of NASH.  Table 1 also shows that alpha-2 macroglobulin is used as a biomarker for NAFLD fibrosis.  See Table 1, below in relevant part. 

    PNG
    media_image2.png
    168
    1379
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    121
    1393
    media_image3.png
    Greyscale
Even further, a ‘SteatoTest’ combines levels of alpha2-macroglobulin as a biomarker for steatosis. See p3227, 1st full par.  NASH is a type of NAFLD, as explained below.
Rius teaches NAFLD is a frequent sequela of obesity and insulin resistance, culminating in hepatic fibrosis, cirrhosis and HCC. See p836.  NASH is a condition covered by the spectrum of NAFLD.  Below is an analysis of an experimental model of obesity-induced NASH.  



    PNG
    media_image1.png
    498
    940
    media_image1.png
    Greyscale

Livers were shown to have a substantial increase of approximately 50% and up to 60% of mi200a-3p expression.  
	Enomoto teaches that noninvasive biomarkers have been proposed for NASH and NAFLD to estimate the degree of fibrosis.  More specifically, the glycated albumin (GA)/HbA1c ratio is a unique ratio that correlates with the degree of liver fibrosis in various chronic liver diseases.  It would be a new biomarker to provide a better non-invasive assessment of liver fibrosis.  These may provide a new approach in management of NAFLD/NASH. See p7432, full par.’s 2-3.
	Tanwar teaches terminal peptide of procollagen III was the only biomarker found to be associated with a histological diagnosis of NASH in two cohorts from different centers that each had biopsy-proven NAFLD without significant fibrosis.  Terminal peptide of procollagen III also correlated with total NAFLD score and was elevated in patients with advanced fibrosis.  It discriminates between SS and NASH or advanced fibrosis.  “The use of a single biomarker in this context will be of clinical utility in detecting the minority of patients with NAFLD who have NASH or advanced fibrosis related to NASH.” See abstract.
	The prior art above do not teach treatment with the claimed compound.	
	Dartreil teaches the claimed compound for treatment of NASH. See prior art claims 1, 7, 11, and 12.  The claimed compound can be used to treat NAFLD and NASH (a form of NAFLD), which is characterized by liver inflammation, steatosis, and others conditions. See par. 3.
	It would have been prima facie obvious to a person of ordinary skill in the art prior to the filing of the instant application to arrive at the claimed methods.  One would have been motivated to do so because each of the claimed five biomarkers are known to be used for evaluating NAFLD and NASH disease diagnosis and severity, including but not limited to the degree of fibrosis.  As such, using five known biomarkers for NASH or NAFLD would be obvious in view of the fact that they are already used in this manner.  Further, once a subject has been identified as having NASH, such as through analysis of the claimed biomarkers, the claimed compound 1-[4-methylthiophenyl]-3-[3,5-dimethyl-4-carboxydimethylmethyloxy phenyl]prop-2-en-1-one is taught to treat NASH, liver fibrosis, and fatty liver disease.  As such, there is a reasonable and predictable expectation of success in using known biomarkers to establish that a subject has NAFLD and NASH, and determining disease severity, and then subjecting that same subject to a known treatment.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 20, 27-29, and 34-35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 8,772,342, in view of the prior art cited above, as applied above. Although the claims at issue are not identical, they are not patentably distinct from each other because the clams of the ‘342 patent are directed towards administering the claimed agent to the claimed subject population.  While the claimed biomarkers are not taught by the ‘342 patent, they are taught and render obvious the instant claims as explained above in view of the rationale set forth above.
Claims 20, 27-29, and 34-35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 9,221,751, in view of the prior art cited above, as applied above. Although the claims at issue are not identical, they are not patentably distinct from each other because the clams of the ‘751 patent are directed towards administering the claimed agent to the claimed subject population.  While the claimed biomarkers are not taught by the ‘751 patent, they are taught and render obvious the instant claims as explained above in view of the rationale set forth above.
Claims 20, 27-29, and 34-35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 9,782,373, in view of the prior art cited above, as applied above. Although the claims at issue are not identical, they are not patentably distinct from each other because the clams of the ‘373 patent are directed towards administering the claimed agent to the claimed subject population.  While the claimed biomarkers are not taught by the ‘373 patent, they are taught and render obvious the instant claims as explained above in view of the rationale set forth above.
Claims 20, 27-29, and 34-35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,022,343, in view of the prior art cited above, as applied above. Although the claims at issue are not identical, they are not patentably distinct from each other because the clams of the ‘343 patent are directed towards administering the claimed agent to the claimed subject population.  While the claimed biomarkers are not taught by the ‘343 patent, they are taught and render obvious the instant claims as explained above in view of the rationale set forth above.
	As such, no claim is allowed.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED D. BARSKY whose telephone number is (571)-272-2795. The examiner can normally be reached on Monday through Friday from 8:30 to 5:30.Winston Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/JARED BARSKY/Primary Examiner, Art Unit 1628